17‐2965 (L) 
    United States v. Roye 
                                                                                             
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                             
                                    SUMMARY ORDER 
     
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION 
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS 
GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S 
LOCAL RULE 32.1.1.    WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH 
THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN 
ELECTRONIC  DATABASE  (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
REPRESENTED BY COUNSEL.   
     
           At a stated term of the United States Court of Appeals for the Second Circuit, 
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City 
    of New York, on the 16th of January, two thousand nineteen. 
     
    PRESENT:   
                  DENNIS JACOBS, 
                  GUIDO CALABRESI, 
                         Circuit Judges, 
                  JED S. RAKOFF,*1 
                         District Judge. 
    _____________________________________ 
    UNITED STATES OF AMERICA, 
     
           Appellant‐Cross‐Appellee, 
     
           ‐v.‐                                                           17‐2965 (L), 
                                                                          17‐4057 (XAP) 
    JIMEL FRANK, AKA 30, AKA VELLY,   
     
           Defendant, 
     

    * Judge Jed S. Rakoff, United States District Court for the Southern District of New 
    York, sitting by designation.   
KARL ROYE, AKA EAGLE, 
 
      Defendant‐Appellee‐Cross‐Appellant.   
__________________________________ 
 
FOR APPELLANT‐CROSS‐APPELLEE:   
 
                                        Sandra S. Glover, Assistant United States 
                                        Attorney, for John H. Durham, United 
                                        States Attorney for the District of 
                                        Connecticut, New Haven, CT.     
 
FOR DEFENDANT‐APPELLEE‐CROSS‐APPELLANT:  
 
                                        Christopher Duby, Law Office of 
                                        Christopher Duby LLC, Hamden, CT.       
                                                             
       Appeal from a judgment of the United States District Court for the District 
of Connecticut (Arterton, J.). 
        
       UPON  DUE  CONSIDERATION,  IT  IS  HEREBY  ORDERED, 
ADJUDGED,  AND  DECREED  that  the  judgment  of  the  district  court  is 
AFFIRMED IN PART AND REVERSED IN PART.   
        
       Karl Roye was convicted after a five‐day jury trial of murder in aid of 
racketeering, in violation of 18 U.S.C. §§ 1959(a)(1) & (2), and conspiracy to 
commit murder in aid of racketeering, in violation of 18 U.S.C. § 1959(a)(5).   
Roye and Jimel Frank, a co‐member of the Wall Street gang in Hartford, 
murdered Anthony Parker, a member of a rival gang.    The United States District 
Court for the District of Connecticut (Arterton, J.) granted Roye’s post‐trial 
motion for judgment of acquittal on the conspiracy count.    The Government 
appeals that decision.    Roye cross‐appeals from the judgment of conviction 
entered against him on the murder count, arguing: (1) there was insufficient 
evidence to support his murder conviction; (2) the admission of allegedly 
perjured testimony deprived him of the right to a fair trial; and (3) the district 
court improperly admitted evidence obtained in a search executed prior to his 


                                        2 
indictment in this case.    We assume the parties’ familiarity with the underlying 
facts, the procedural history, and the issues presented for review.   

      Roye and Frank suspected Parker of breaking into and robbing a car 
parked at Roye’s house (a Wall Street drug distribution site), and of brandishing 
a gun at the mother of a Wall Street member.    Roye and Frank agreed that the 
necessary retaliation was to “take care of” Parker.    JA 1002.    Their 
acquaintance, Anthony Owens, was buying a car from Parker, so Frank and Roye 
knew where Parker would be and when he would be vulnerable to ambush.   
Roye brought two guns and gloves.    When Owens advised of Parker’s location 
and that he was sitting alone in the car, Frank and Roye pulled into the 
driveway, blocking Parker’s vehicle.    Frank and Roye‐‐each holding a 
gun‐‐walked around the car on opposite sides.    After a short confrontation, 
Frank and Roye both shot Parker, and fled.   

       Roye’s post‐trial motion for a judgment of acquittal argued there was 
insufficient evidence to support the convictions.    The district court denied the 
motion on the substantive murder count and granted it on the conspiracy count.   
The court also denied a motion for a new trial.    The court entered judgment 
against Roye on the murder count and sentenced him to life imprisonment.   
These cross‐appeals followed.     

      1. The Government argues that sufficient evidence supported the 
conspiracy verdict. 

       On a motion for a judgment of acquittal, the criminal conviction must be 
upheld if “any rational trier of fact could have found the essential elements of the 
crime beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979).   
“[W]e review all of the evidence presented at trial in the light most favorable to 
the government, crediting every inference that the jury might have drawn in 
favor of the government.”    United States v. Walker, 191 F.3d 326, 333 (2d Cir. 
1999) (internal quotation marks omitted).    “A judgment of acquittal can be 
entered only if the evidence that the defendant committed the crime alleged is 
nonexistent or so meager that no reasonable jury could find guilt beyond a 
reasonable doubt.”    United States v. Cuti, 720 F.3d 453, 461 (2d Cir. 2013) 

                                         3 
(internal quotation marks omitted).    We review a sufficiency challenge de novo. 
See, e.g., United States v. Sabhnani, 599 F.3d 215, 241 (2d Cir. 2010). 

      The district court concluded that the evidence was sufficient to support 
only a finding that Roye and Frank agreed to rob Parker‐‐and that the murder 
was a robbery gone bad.    The Government cites to Frank’s testimony as to his 
discussion with Roye regarding the appropriate response to Parker’s threat:   

            [Prosecutor]:    [T]ell the jury what the discussion was involving 
            you, Kendall Brown, and Karl Roye, what did you‐‐what was the 
            discussion; what did you say, what was decided? 

            [Frank]:    Oh, that this dude is tripping, and we need to see him for 
            that.   

            [Prosecutor]:    I’m sorry, you had to what? 

            [Frank]:    We had to‐‐we had to take care of him, pretty much. 

            [Prosecutor]:    You had to take care of [Parker]? 

            [Frank]: Yeah, we was going to attempt to rob him as well, since 
            that’s what he was trying to do.       

JA 1002.    The Government also points to Frank’s testimony that he told Owens 
on the day of the murder that he was going to shoot up the car that Parker was 
in.    Roye was not present for this conversation.     

       The Government also argues that the actions of Roye and Frank on the day 
of the murder support an inference that they agreed to murder Parker, including: 
Roye supplied guns and gloves for the ambush; Frank placed a call to Owens, 
telling him to get out of the car Parker was driving (evidently for Owens’ safety); 
Frank and Roye blocked Parker’s car in the driveway and approached from 
either side of the car; Frank and Roye shot Parker in quick succession after a very 
short verbal confrontation; and Frank and Roye fled the scene after the murder 
without attempting to rob Parker.    The Government emphasizes the fact that 


                                         4 
Frank approached the car from the far side of a fence; a position inconvenient for 
a robbery, but good for a murder.     

       We agree with the Government that this evidence is sufficient to support a 
finding that Roye conspired with Frank to murder Parker.    Roye contends that 
this evidence could also support a reasonable inference that Frank and Roye 
agreed only to rob Parker.    But where there are competing reasonable 
inferences, we must credit the jury.    See Cuti, 720 F.3d at 462 (“[T]he task of 
choosing among competing, permissible inferences is for the [jury], not for the 
reviewing court.”).    The evidence supporting the conspiracy to murder was not 
so “meager” as to justify overturning the jury’s verdict.    Id. at 461. 

      Accordingly, we reverse the judgment of acquittal on the conspiracy count 
and remand the case to the district court with direction to reinstate the jury 
verdict, proceed to sentencing, and enter a judgment of conviction.     

       2. Roye challenges the sufficiency of the evidence supporting his 
conviction for murder in aid of racketeering.    Specifically, Roye argues that the 
Government’s evidence does not support a finding that he murdered Frank to 
increase or maintain his position in a racketeering enterprise (namely, Wall 
Street).    See, e.g., United States v. Ferguson, 246 F.3d 129, 136 (2d Cir. 2001) 
(“[F]or criminal liability under [18 U.S.C. § 1959] to attach, there must be 
evidence that [the defendant] acted with the expectation of gaining membership, 
or in furtherance of an intimate involvement with the enterprise.” (citations 
omitted)).     

       The jury heard evidence that: Roye was a member of Wall Street; it was a 
fiercely territorial gang that sold narcotics in a defined Hartford neighborhood; 
Frank and Roye considered Parker a threat to Wall Street; they suspected Parker 
of breaking into and robbing narcotics from a car parked at Roye’s home and 
brandishing a gun at the mother of a Wall Street member; and Frank and Roye 
discussed “tak[ing] care of” Parker in retaliation for those incidents.    JA 1002.   
Such evidence is sufficient to establish that Roye murdered Parker in furtherance 
of his membership in Wall Street.    See United States v. Diaz, 176 F.3d 52, 95 (2d 
Cir. 1999) (concluding that the motive element was met where the defendants 

                                          5 
furthered their gang membership by killing individuals they deemed threats to 
the narcotics organization); Ferguson, 246 F.3d at 135 (noting that the element is 
met where the Government demonstrates that “a defendant . . . is an established 
member of a criminal enterprise [and] acts in a way consistent with that 
membership”).     

     3. Roye moves for a new trial on the ground that the Government 
knowingly offered the perjured testimony of Anthony Owens.   

       At trial, Owens testified that Parker came to Owens’ house to finalize the 
sale of a car to Owens, and, when Parker and Owens were driving to another 
house in the neighborhood, Frank called Owens to tell him to get out of the car 
because he and Roye were coming to ambush Parker. Roye cites an inconsistency 
to demonstrate that Owens committed perjury at his trial: Owens testified that he 
received Frank’s call after he got out of the car and was relieving himself in the 
backyard, whereas at his plea colloquy several days earlier, Owens had testified 
that he was still in the car with Parker when he received Frank’s call.     

       “[M]otions for a new trial based on the identification of perjured testimony 
should be granted only with great caution and in the most extraordinary 
circumstances.” United States v. Sanchez, 969 F.2d 1409, 1414 (2d Cir. 1992).   
“[T]he defendant must show that (i) the witness actually committed perjury; (ii) 
the alleged perjury was material; (iii) the government knew or should have 
known of the perjury at [the] time of trial; and (iv) the perjured testimony 
remained undisclosed during trial.”    United States v. Cromitie, 727 F.3d 194, 221 
(2d Cir. 2013) (internal quotation marks omitted).    “The perjury is ‘material’ if 
there is ‘any reasonable likelihood that the false testimony could have affected 
the judgment of the jury.’”    Id. at 221‐22. 

       Roye failed to demonstrate that the alleged perjury was material or that it 
remained undisclosed during trial.    The inconsistency in Owens’ testimony was 
fully explored before the jury.    Defense counsel questioned Owens about the 
inconsistency; and, when Owens doubled‐down on his assertion that he had left 
the car when he received the call, defense counsel read Owens his prior 
inconsistent statement from the plea colloquy.    JA 847‐49.    Given this airing of 

                                          6 
the issue, there is no reasonable likelihood that the false testimony affected the 
judgment of the jury.    See Cromitie, 727 F.3d at 222‐23.     

       Moreover, Roye has failed to present any evidence demonstrating that 
Owens committed perjury at his trial‐‐the perjury could just as well have been 
committed at Owens’ plea colloquy.    See United States v. Bortnovsky, 879 F.2d 
30, 33 (2d Cir. 1989) (“[T]he difference alone would not constitute perjury.”).     

      4. Finally, Roye challenges the district court’s admission into evidence of 
testimony from a law enforcement agent that guns and ammunition were found 
during a search of Roye’s home 18 months before Parker’s murder.     

         “We review a district court’s evidentiary rulings deferentially, mindful of 
its superior position to assess relevancy and to weigh the probative value of 
evidence against its potential for unfair prejudice.”    United States v. 
Abu‐Jihaad, 630 F.3d 102, 131 (2d Cir. 2010).    “We will reverse an evidentiary 
ruling only for abuse of discretion, which we will identify only if the ruling was 
arbitrary and irrational.”    Id. (internal quotation marks and citations omitted). 

       The district court reasonably concluded that the discovery of guns and 
ammunition in Roye’s home 18 months earlier was relevant to Roye’s 
involvement in a racketeering enterprise, a required element of proof for both 
counts in the indictment. See United States v. Mejia, 545 F.3d 179, 206 (2d Cir. 
2008).    Moreover, the court minimized the risk of prejudice by instructing the 
jury that the evidence should be considered only for the purpose of proving the 
existence of the racketeering enterprise and not as evidence of Roye’s 
involvement in Parker’s murder.       

       




                                          7 
       We have considered the parties’ remaining arguments and find them to be 
without merit.    For the foregoing reasons, we AFFIRM IN PART AND 
REVERSE IN PART the judgment of the district court.    We remand the case to 
the district court with directions that it reinstate the jury verdict on the 
conspiracy count, proceed to sentencing, and enter a judgment of conviction.     

                        FOR THE COURT:   
                        Catherine O’Hagan Wolfe, Clerk of Court 




                                        8